 1    Joseph E. Shickich, Jr.
        Direct Dial: 206-389-1772
 2      Facsimile: 206-289-1708
        E-Mail: jshickich@foxrothschild.com
 3    Michael A. Sweet
        Direct Dial: 415-364-5560
 4      Facsimile: 415-391-4436
        E-Mail: msweet@foxrothschild.com
 5    Wendy E. Lyon
        Direct Dial: 206-389-1667
 6      Facsimile: 206-289-1708
        E-Mail: wlyon@foxrothschild.com
 7    FOX ROTHSCHILD LLP
      1001 Fourth Avenue, Suite 4500
 8    Seattle, WA 98154
 9    Attorneys for Cosmos Granite (West), LLC
10

11
                                 UNITED STATES DISTRICT COURT
12
                                       DISTRICT OF OREGON
13

14 In re
                                                    Case No. 19-32600-dwh11
15 Wall to Wall Tile & Stone, LLC (TIN 9732),       LEAD CASE
   Wall to Wall Tile & Stone-Oregon LLC
16 (TIN 1863), and Wall to Wall Tile & Stone-       (Jointly Administered with Case Nos. 19-
   Idaho LLC (TIN 94310),                           32599-dwh11 and 19-32603-dwh11)
17
                              Debtors.              REPLY BY COSMOS IN SUPPORT OF
18                                                  ITS MOTION FOR RELIEF FROM STAY
19                                                  Related to Doc 125
20           COMES NOW Cosmos Granite (West), LLC (“Cosmos”), and replies in support of its

21 motion for an order under 11 U.S.C. § 362(d)(1) (“Motion”) granting to Cosmos relief from the

22 automatic stay of 11 U.S.C. §362(a)(3) to enforce a third party document subpoena (“Subpoena”)

23 served by Cosmos on Debtors pre-petition in the case of Cosmos Granite (West), LLC v.

24 Venkateswara Rao Are, pending in King County Superior Court under Case No. 18-2-19279-0

25 (KNT) (“Are Lawsuit”), to which Debtors have not responded, by granting Cosmos access to

26 documents that Cosmos obtained during discovery in Cosmos Granite (West), LLC v. Wall to

                                                                                 FOX ROTHSCHILD LLP
      Case No.: 19-32600-dwh11                                                 1001 FOURTH AVENUE, SUITE 4500
      REPLY BY COSMOS IN SUPPORT OF ITS MOTION FOR                                         SEATTLE, WA 98154
                                                                                                206.624.3600
      RELIEF FROM STAY - 1
     189421\00001\102211604.v1
                            Case 19-32600-dwh11    Doc 158    Filed 09/13/19
 1 Wall Tile & Stone, LLC, King County Superior Court Case No. 17-2-20765-9 KNT (“Wall to

 2 Wall Lawsuit”) that Cosmos had loaded onto a © Relativity electronic discovery document

 3 review platform (collectively, “Documents”), and which are the subject of the pending Motion

 4 by Cosmos under Sections 542(e) and 1103(c)(2) filed on 8/14/19 under Doc 107..

 5           1.      Debtors do not dispute that cause exists for relief from stay and they do not

 6 dispute that there are Documents on the © Relativity platform responsive to the Subpoena. Yet,

 7 they do not want to use the © Relativity platform themselves, or let Cosmos use the platform, to

 8 find the responsive documents. Instead, they want Cosmos to shut down the © Relativity

 9 platform and destroy the Documents.

10           2.      Debtors do not dispute that they were served with the Subpoena but have not

11 responded to it, and that trial is imminent in the Are Lawsuit where the documents are needed.

12           3.      Debtors do not dispute that there are approximately 53,000 Documents, of about

13 103,000 pages, on the © Relativity platform, from which a response to the Subpoena can be

14 assembled.

15           4.      Debtors do not dispute that the © Relativity platform has an extremely robust

16 search functionality, and that the Documents responsive to the Subpoena can be easily located

17 and viewed, and searched, filtered, reviewed and categorized.

18           5.      Debtors do not dispute that there is a Protective Order in effect in the Are Lawsuit

19 to protect the produced Documents.

20           6.      Debtors do not dispute that there is no harm or cost to Debtors or the bankruptcy

21 estate in allowing Cosmos to search the © Relativity platform for the documents responsive to

22 the Subpoena and to use them in the Are Lawsuit subject to the Protective Order.

23           7.      Cause for relief from stay exists for each of the reasons that are not disputed by

24 Debtors.

25

26

                                                                                        FOX ROTHSCHILD LLP
      Case No.: 19-32600-dwh11                                                        1001 FOURTH AVENUE, SUITE 4500
      REPLY BY COSMOS IN SUPPORT OF ITS MOTION FOR                                                SEATTLE, WA 98154
                                                                                                       206.624.3600
      RELIEF FROM STAY - 2
     189421\00001\102211604.v1
                            Case 19-32600-dwh11        Doc 158      Filed 09/13/19
 1           8.      If Debtors wish themselves to search the © Relativity platform for the Documents

 2 responsive to the Subpoena, and promptly comply with the Subpoena, then Debtors should

 3 commit to do that. Otherwise, Cosmos should be granted relief from stay to accomplish the task.

 4           WHEREFORE, Cosmos respectfully states cause exists for the Court to grant the Motion

 5 for relief from stay.

 6           DATED this 13th day of September, 2019.

 7                                                FOX ROTHSCHILD LLP
 8

 9                                                By:    /s/ Joseph E. Shickich, Jr.
                                                     Joseph E. Shickich, Jr. WSBA #8751
10                                                   Michael A. Sweet, CAB #184345
                                                     Wendy E. Lyon, OSB #162408
11                                                Attorneys for Cosmos Granite (West), LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                     FOX ROTHSCHILD LLP
      Case No.: 19-32600-dwh11                                                     1001 FOURTH AVENUE, SUITE 4500
      REPLY BY COSMOS IN SUPPORT OF ITS MOTION FOR                                             SEATTLE, WA 98154
                                                                                                    206.624.3600
      RELIEF FROM STAY - 3
     189421\00001\102211604.v1
                            Case 19-32600-dwh11         Doc 158   Filed 09/13/19
 1                                  CERTIFICATE OF SERVICE

 2           Veronica I. Magda declares:

 3           1.      I am an employee of Fox Rothschild LLP, which represents Cosmos Granite

 4 (West), LLC. I am over the age of 18 and am competent to make this Declaration.

 5           2.      On September 13, 2019, I electronically filed the REPLY BY COSMOS IN

 6 SUPPORT OF ITS MOTION FOR RELIEF FROM STAY.

 7           3.      Also, on September 13, 2019, I caused copies of the forgoing document to be sent

 8 via U.S. Mail – First Class to the following:

 9                                         Tyler Kruckenberg
                                           28700 NE Lewisville Hwy
10                                         Battle Ground, WA 98604

11                                         ODR Bkcy.
                                           955 Center St NE
12                                         Salem, OR 97301-2555

13           4.      It is my understanding that the CM/ECF System will send notifications of this

14 filing to all parties listed in this case to receive notice electronically.

15           I declare under penalty of perjury under the laws of the United States that the foregoing is

16 true and correct.

17           DATED this 13th day of September, 2019 at Seattle, Washington.

18
                                                            /s/ Veronica Magda
19                                                         Veronica I. Magda
                                                           Fox Rothschild LLP
20                                                         1001 Fourth Avenue, Suite 4500
                                                           Seattle, WA 98154-1192
21                                                         Phone: (206) 624-3600
                                                           Fax: (206) 389-1708
22                                                         vmagda@foxrothschild.com
23

24

25

26
                                                                                         FOX ROTHSCHILD LLP
      Case No.: 19-32600-dwh11                                                         1001 FOURTH AVENUE, SUITE 4500
      REPLY BY COSMOS IN SUPPORT OF ITS MOTION FOR                                                 SEATTLE, WA 98154
                                                                                                        206.624.3600
      RELIEF FROM STAY - 4
     189421\00001\102211604.v1


                            Case 19-32600-dwh11          Doc 158      Filed 09/13/19
